DETAILED ACTION
This action is responsive to communications filed 14 September 2021.
Claims 4 and 8-19 remain canceled.
Claim 25 has been canceled.
Claims 1-3, 5-7, 20-24 and 26 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Catanese #64279 on 24 September 2021.
The application has been amended as follows: 

1.	(Currently Amended) A system comprising:
a memory;

detect a request from a user to send a data item to a group of recipients via a digital communication channel;
identify one or more alternative digital communication channels associated with each of the recipients of the group;
analyze communication history of the user and the recipients to detect duplicative communications, corresponding to the data item, from the one or more alternative digital communication channels, analyzing the communication history to detect duplicative communications comprises:
determine a context of the digital communication channel at a time that the request is detected;
for each recipient, trace the communication history of the one or more alternative communication channels; 
detecting keywords in communications from each one or more alternative communication channels proximate to and around the communications from each one or more alternative communication channels;
determine a context of each of the one or more alternative communication channels, wherein the context of each of the one or more alternative communication channels is based on the detected keywords;
search the one or more alternative communication channels for duplicative communications that correspond to the data item based on content of the data item;
duplicative communications using a machine learning based on the context of the digital communication channel and the context of the one or more alternative communications;
analyze the detected duplicative duplicative 
suggest at least one alternative digital communication channel of the one or more alternative digital communication channels based on the relevancy score; and
provide a set of controls for the duplicative duplicative 
wherein the machine learning is configured to learn, over time, overlaps between (i) contents shared between the recipients of the group and (ii) contents shared between recipients of another group that do not exchange communications with the group of recipients, and provide the overlaps as input into training behavior models for detecting the duplicative 
wherein the controls comprise:
providing a link to one of the duplicative duplicative 
if the one of the duplicative duplicative duplicative 
if there are overlapping recipients, suggesting at least one alternative digital communication channel of the one or more alternative digital communication channels that includes the one of the duplicative 
if the context is the same, providing a popularity metric of the one of the duplicative duplicative 
if an overlapping recipient did engage with the one of the duplicative duplicative 

2.	(Currently Amended) The system of claim 1, wherein the controls comprise at least one of identify the one or more alternative digital communication channels and provide a list of a subgroup of recipients for the duplicative 

3.	(Original) The system of claim 1, wherein to analyze the communication history comprises at least one of context analysis, content analysis, and user analysis.

4.	(Cancelled)


detect a request from a user to send a data item to a group of recipients via a digital communication channel;
identify one or more alternative digital communication channels associated with each of the recipients of the group;
analyze communication history of the user and the recipients to detect duplicative communications, corresponding to the data item, from the one or more alternative digital communication channels, analyzing the communication history to detect duplicative communications comprises:
determine a context of the digital communication channel at a time that the request is detected;
for each recipient, trace the communication history of the one or more alternative communication channels; 
detecting keywords in communications from each one or more alternative communication channels proximate to and around the communications from each one or more alternative communication channels;
determine a context of each of the one or more alternative communication channels, wherein the context of each of the one or more alternative communication channels is based on the detected keywords;
search the one or more alternative communication channels for duplicative communications that correspond to the data item based on content of the data item;
duplicative communications using a machine learning based on the context of the digital communication channel and the context of the one or more alternative communications;
analyze the detected duplicative communications in view of the data item and the one or more alternative digital communications to determine a relevancy score for each of the detected duplicative communications to the data item;
suggest at least one alternative digital communication channel of the one or more alternative digital communication channels based on the relevancy score; and
provide a set of controls for the duplicative communications, wherein the controls comprise at least suggesting one or more links to the duplicative communications from the one or more alternative digital communication channels,
wherein the machine learning is configured to learn, over time, overlaps between (i) contents shared between the recipients of the group and (ii) contents shared between recipients of another group that do not exchange communications with the group of recipients, and provide the overlaps as input into training behavior models for detecting the duplicative communications, and 
wherein the controls comprise:
providing a link to one of the duplicative communications from the one or more alternative digital communication channels responsive to the processor determining the one of the duplicative communications is not a same version as the data item;
if the one of the duplicative communications is the same version as the data item, providing the link to one of the duplicative communications from the one or more alternative digital communication channels responsive to the processor determining there are no overlapping recipients between the group of the recipients for the request and recipients of the one of the duplicative communications;
duplicative communications responsive to the context of the at least one alternative digital communication channel not being the same as the context of the digital communication channel;
if the context is the same, providing a popularity metric of the one of the duplicative communications responsive to the processor determining that overlapping recipients did not engage with the one of the duplicative communications; and
if an overlapping recipient did engage with the one of the duplicative communications, hiding the data item from the overlapping recipient that engaged with the one of the duplicative communications.

6.	(Currently Amended) The non-transitory computer readable medium of claim 5, wherein the controls comprise at least one of identify the one or more alternative digital communication channels and provide a list of a subgroup of recipients for the duplicative communications.

7.	(Original) The non-transitory computer readable medium of claim 5, wherein to analyze the communication history comprises at least one of context analysis, content analysis, and user analysis.

8.-19.	(Cancelled)



21.	(Currently Amended) The system of claim 1, wherein the controls comprises at least one of a notification that the duplicative 

22.	(Currently Amended) The system of claim 1, wherein the controls comprises providing the user with information regarding the duplicative duplicative 

23.	(Currently Amended) The system of claim 1, wherein the controls comprises an indication to the user of recipients of the group of recipients that overlap with recipients of the duplicative 

24.	(Cancelled)

25.	(Cancelled)
 
26.	(Previously Presented) The system of claim 1, wherein suggesting at least one alternative digital communication channel comprises:

suggest the at least one alternative communication channel in response to the alternative relevancy being higher than the relevancy of the data item to the digital communication channel.

Allowable Subject Matter
Claims 1-3, 5-7, 20-23 and 26 allowed. They are to be renumbered to claims 1-3, 9-11, 4-7 and 8.
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
DeLuca et al. (US-20170366491-A1) discloses Receiving, by a computer, a message from a sender to transmit to one or more recipients, comparing, by a computer, the message to a previous message transmitted to the one or more recipients, wherein the previous message is stored in a memory, determining, by the computer, that the message has a content similarity above a predetermined threshold to the previous message transmitted to one of the one or more recipients, providing, by the computer, the sender an option to prevent the message from being transmitted to one of the one or more recipients, and cancelling, by the computer, the message transmission, as a result of both the determination that the message has content similarity above the predetermined threshold, and as a result of the sender providing confirmation to prevent the message from being transmitted, and notifying, by the computer, the sender that the message transmission has been cancelled. (Abstract)
Ioannou et al. (US-20170250931-A1) discloses Techniques are described for triggering conditional automated social posts. According to an embodiment, a set of one or more conditions is received through a user interface by a system executing on one or more computing devices. The system (Abstract)
Shevchenko et al. (US-10594757-B1) discloses In embodiments of the present invention improved capabilities are described for a sender-receiver interface for artificial intelligence communication assistance for augmenting a communication after it has been transmitted. (Abstract)
Kazan et al. (US-20120151383-A1) discloses Within a social network, a user may establish a set of contacts who share with the user various content items and comments related thereto. However, these content items are often hosted by a content source outside of the social network, and the user may have to transition to the content source to view the content item, and then transition back to the social network to submit a comment. Instead, a device may monitor the social network to record shared content items. When the user requests a presentation of the content source, the content items hosted by the content source that have been shared with the user may be included in the presentation. The presentation of the content source may also accept comments from the user regarding a content item, and send the comments to the social network where the content item was shared with the user. (Abstract)
Newhouse et al. (US-20180189693-A1) discloses Disclosed are systems, methods, and non-transitory computer-readable storage media for managing projects using references between the project and project items. Project items can be, for example, synchronized content items, collaborative content items, other projects, folders, tasks, user accounts, etc. The content management system can create a project identifier for managing data and/or people associated with a project. In various (Abstract)
Abou Mahmoud et al. (US-20160380956-A1) discloses A set of similar messages addressed to a user is detected. Redundantly similar portions of the set of similar messages and a progressive set of differences between the set of similar messages are identified. The set of similar messages are consolidated into a single consolidated message. The single consolidated message includes one version of the redundantly similar portions in association with the progressive set of differences in a sequence and the progressive set of differences formatted differently from the redundant similar portions. (Abstract)
However, the prior art of record, individually or in combination, fail to disclose or teach:
A system comprising:
a memory;
a processor operatively coupled to the memory, the processor configured to:
detect a request from a user to send a data item to a group of recipients via a digital communication channel;
identify one or more alternative digital communication channels associated with each of the recipients of the group;
analyze communication history of the user and the recipients to detect duplicative communications, corresponding to the data item, from the one or more alternative digital 
determine a context of the digital communication channel at a time that the request is detected;
for each recipient, trace the communication history of the one or more alternative communication channels; 
detecting keywords in communications from each one or more alternative communication channels proximate to and around the communications from each one or more alternative communication channels;
determine a context of each of the one or more alternative communication channels, wherein the context of each of the one or more alternative communication channels is based on the detected keywords;
search the one or more alternative communication channels for duplicative communications that correspond to the data item based on content of the data item;
categorize the duplicative communications using a machine learning based on the context of the digital communication channel and the context of the one or more alternative communications;
analyze the detected duplicative communications in view of the data item and the one or more alternative digital communications to determine a relevancy score for each of the detected duplicative communications to the data item;
suggest at least one alternative digital communication channel of the one or more alternative digital communication channels based on the relevancy score; and

wherein the machine learning is configured to learn, over time, overlaps between (i) contents shared between the recipients of the group and (ii) contents shared between recipients of another group that do not exchange communications with the group of recipients, and provide the overlaps as input into training behavior models for detecting the duplicative communications, and 
wherein the controls comprise:
providing a link to one of the duplicative communications from the one or more alternative digital communication channels responsive to the processor determining the one of the duplicative communications is not a same version as the data item;
if the one of the duplicative communications is the same version as the data item, providing the link to one of the duplicative communications from the one or more alternative digital communication channels responsive to the processor determining there are no overlapping recipients between the group of the recipients for the request and recipients of the one of the duplicative communications;
if there are overlapping recipients, suggesting at least one alternative digital communication channel of the one or more alternative digital communication channels that includes the one of the duplicative communications responsive to the context of the at least one alternative digital communication channel not being the same as the context of the digital communication channel;

if an overlapping recipient did engage with the one of the duplicative communications, hiding the data item from the overlapping recipient that engaged with the one of the duplicative communications.
	The claims that depend upon one of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453